 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   RUBEN AYALA GUTIERREZ,        )    NO. ED CV 19-818-RGK(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )    ORDER ACCEPTING FINDINGS,
                                   )
14   JARROD BURRGUAN, et al.,      )    CONCLUSIONS AND RECOMMENDATIONS
                                   )
15             Defendants.         )    OF UNITED STATES MAGISTRATE JUDGE
     ______________________________)
16

17

18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Second Amended Complaint, all of the records herein and the attached

20   Report and Recommendation of United States Magistrate Judge.   Further,

21   the Court has engaged in a de novo review of those portions of the

22   Report and Recommendation to which any objections have been made.    The

23   Court accepts and adopts the Magistrate Judge’s Report and

24   Recommendation.

25

26        IT IS ORDERED that: (1) the Second Amended Complaint is dismissed

27   without leave to amend; and (2) Judgment shall be entered dismissing

28   the action without prejudice.
 1        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order and the Judgment of this date on Plaintiff.

 3

 4             DATED: September 27, 2019.

 5

 6

 7                                      _______________________________
                                               R. GARY KLAUSNER
 8                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
